Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Preliminary Amendment
1.	Applicant's preliminary amendment filed June 3, 2021 is acknowledged and has been entered.  Claims 1, 4, 9, 14, 17, 31, 35, and 42 have been amended. Claims 2, 3, 5-8, 10-13, 15, 16, 18-30, 32-34, 36-41, and 43-50 have been cancelled. Claims 51-62 have been added.  Accordingly, claims 1, 4, 9, 14, 17, 31, 35, 42, and 51-62 are pending and are under examination.

Priority
2.	This application is a continuation of U.S. Patent Application 14/888,875 filed on November 3, 2015, now U.S. Patent Number 10,655,102, which is a 371 National Stage application of PCT/US2014/36616 filed 5/2/2014, which claims the benefit of Provisional Application Number 61/819,146 filed 5/3/2013. Based on the filing receipt, the effective filing date of the instant application is March 3, 2013 which is the effective filing date of Provisional Application Number 61/819,146 from which the benefit of domestic priority is claimed. 

Application Data Sheet
3.	A reference to the prior Application Serial Number 14/888,875 field May 18, 2020 has been inserted in the application data sheet (37 CFR 1.76), under 35 U.S.C. 119(e), 120, 121, or 365(c).  See 37 CFR 1.78(a).  However, the current status of parent ASN 14/888,875, i.e. US Patent Number, pending, abandoned, is missing.

Claim Objections
4.	Claim 1 in lines 7-8 is objected to in reciting “an antibody that binds to CD56 surface protein an antibody that binds to CD56 surface protein.” It should recite “an antibody that binds to CD56 surface protein, an antibody that binds to CD56 surface protein.”
5.	Claim 1 in line 4 is objected to in reciting “Cd166.” It should recite “CD166.”
6.	Claim 9 in line 2 is objected to in reciting “contacting the cell population containing human corneal cells is contacted with….” It should recite “contacting the cell population containing human corneal cells with….”
7.	Claim 31 in line 6 is objected to in reciting “a positive affinity wherein the positive affinity reagent is….” It should recite “a positive affinity reagent, wherein the positive affinity reagent is….”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claims 1, 4, 9, 14, 17, 31, 35, 42, and 51-62 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 is indefinite and lacks clear antecedent basis in reciting, “A method of forming a composition enriched with human corneal endothelial cells comprising: contacting a cell population containing human corneal cells” because it is unclear as to whether the “human corneal cells” are the same as the “human corneal endothelial cells” in the preamble. See also claims 4, 9, 14, and 60. 
Claim 1 is vague and indefinite in reciting, “a composition enriched with human enriched corneal endothelial cells”, “contacting a cell population containing human corneal cells expressing CD56 or CD166”, “selecting cells to which the first positive affinity reagent bound”, and “wherein the positive affinity reagent comprises an antibody that binds to CD56 surface protein, an antibody that binds to CD166 surface protein” because it is unclear as to whether the antibody that binds to CD56 surface protein and the antibody that binds to CD166 surface protein bind to the “human corneal endothelial cells” in the preamble or the “human corneal cells” in the contacting step or the “cells” in the selecting step. Specifically, claim 1 appears to imply but fails to clearly define that the antibody that binds to CD56 surface protein binds to CD56 expressed on the human enriched corneal endothelial cells; and the antibody that binds to CD166 surface protein binds to CD166 expressed on the human enriched corneal endothelial cells.
Claim 1 is further vague and indefinite in reciting, “a composition enriched with human enriched corneal endothelial cells”, “contacting a cell population containing human corneal cells expressing CD56 or CD166”, “selecting cells to which the first positive affinity reagent bound”, and “wherein the positive affinity reagent comprises an antibody that binds to CAR surface protein, or an antibody that binds to CD248 surface protein” because it is unclear as to whether the antibody that binds to CAR surface protein and the antibody that binds to CD248 surface protein bind to the “human corneal endothelial cells” in the preamble or the “cell population” which contains the “human corneal cells” in the contacting step or the “human corneal cells” in the contacting step or the “cells” in the selecting step. Specifically, claim 1 fails to clearly define what cells the antibody that binds to CAR surface protein and the antibody that binds to CD248 surface protein specifically bind to and which cell population or cells express CAR surface protein and CD248 surface protein to which each of the antibodies bind. 
Same analogous comments and problems in claim 1 apply to method claims 4, 9, and 59-62 with respect to the cells or cell populations, their corresponding markers and/or surface proteins, and the corresponding antibodies that bind to the specific markers and/or surface proteins expressed by the cells.
Same analogous comments and problems in claim 1 apply to composition claims 31, 35, 42, and 51-56 with respect to the cells or cell populations, their corresponding markers and/or surface proteins, and the corresponding antibodies that are capable of binding to the specific markers and/or surface proteins expressed by the cells.
Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Claim 9 is ambiguous in reciting, “wherein the second positive affinity reagent differs from the first positive affinity reagent” because it is unclear how the second positive affinity reagent and the first positive affinity reagent differ. Particularly, “differ” as used in the claim is a subjective term lacking a comparative basis for defining its metes and bounds.
Claim 14 is vague and indefinite in reciting, “a first negative affinity reagent” because there does not appear to be any “second negative affinity reagent” in the given set of claims. See also claim 17.
Claim 14 is vague and indefinite in reciting, “contacting the cell population containing human corneal cells with a first negative affinity reagent that binds to human endothelial cells that have undergone fibroblastic transformation relative to human corneal endothelial cells” and “removing cells to which the negative affinity reagent bound” because it fails to clearly define that the cells that are removed and bound to the negative affinity reagent are the human endothelial cells that have undergone fibroblastic transformation. 
Claim 17 is further vague and indefinite in relation to claim 14 from which it depends in reciting, “an antibody that binds to CD109” because it fails to clearly define what cells express CD109 surface protein in claim 14 to which the CD109 antibody binds. 
Claim 17 is also indefinite in reciting, “an antibody that binds to CD109 antibody” because it is unclear what is encompassed in the antibody that is deemed to bind CD109 antibody. 
Claim 31 is ambiguous in reciting, “A composition enriched with human corneal endothelial cells comprising: human corneal cells expressing” because it is unclear as to whether the “human corneal cells” are the same as the “human corneal endothelial cells” in the preamble. See also claim 53.
Claim 31 is vague and indefinite in reciting, “A composition enriched with human corneal endothelial cells comprising: human corneal cells … and a positive affinity reagent [which] is an antibody” because it is unclear how cells and an antibody reagent comprise a composition.  Does Applicant intend both cellular components and reagent antibody component to be mixed in a solution mixture? 
Claim 31 is ambiguous in reciting, “wherein the marker expressed on the human corneal cells and the surface protein detected by the positive affinity reagent are different” because it is unclear how the marker and the surface protein are different. Particularly, “different” as used in the claim is a subjective term lacking a comparative basis for defining its metes and bounds.
Claim 35 is vague and indefinite in lacking clear antecedent basis in reciting, “wherein the human corneal epithelial cells” because there does not appear to be any “human corneal epithelial cells” in the previous or given set of claims.  Additionally, it is unclear what essential structural and functional cooperative relationship exists between the claimed “human corneal endothelial cells” and the “human corneal epithelial cells” in question.
Claim 52 lacks clear antecedent basis in reciting, “a second positive affinity reagent” because there does not appear to be a “first positive affinity reagent” in the given set of claims. See also claim 56.
Claim 52 is ambiguous in reciting, “a second positive affinity reagent that is different from the positive affinity reagent” because it is unclear how the “second positive affinity reagent” and the “positive affinity reagent” are different. Particularly, “different” as used in the claim is a subjective term lacking a comparative basis for defining its metes and bounds.
Claim 56 is ambiguous in reciting, “a second positive affinity reagent that is different from the positive affinity reagent” because it is unclear how the “second positive affinity reagent” and the “positive affinity reagent” are different. Particularly, “different” as used in the claim is a subjective term lacking a comparative basis for defining its metes and bounds.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
9.	Claims 1, 4, 9, 14, 17, 31, 35, 42, and 51-62 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,655,102. Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions recite a method of forming a composition enriched with human corneal endothelial cells (hCEC) comprising contacting a cell population containing hCECs expressing CD56 or CD166 with a positive affinity reagent comprising an antibody that binds to CD56 surface protein, an antibody that binds to CD166 surface protein; an antibody that binds to CAR surface protein, or an antibody that binds to CD248 surface protein; and then selecting cells that express the surface proteins to which the antibodies bound.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
	
10.	Claims 1, 31 and 56-58 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Foets et al.(A comparative immunohistochemical study of human corneotravecular tissue. Graefe’s Arch Clin Exp. Ophthalmol 230: 269-274 (1992)).
Foets et al. teach a human corneal endothelial cell (hCEC) composition comprising hCECs expressing CD56 (NCAM: Neural Cell Adhesion Molecule) marker (Abstract). Foets et al. also teach a positive affinity reagent which is specifically an antibody against CD56 surface protein (anti-CD56, anti-NCAM: Leu19) expressed on the hCECs (Table 1; Figure 1F). The positive affinity reagent is in the form of monoclonal antibodies: mAb 9.3E and mAb 5.52H, raised against hCECs which specifically bind to hCEC surface proteins; wherein the CD56 marker expressed on the hCECs is different from the surface protein bound and detected by mAb 9.3E and mAb 5.52H positive affinity reagent (p. 270, col. 1; p. 271, col. 1; Table 2; Figure 2). Foets et al. teach that the positive affinity reagents are coupled to different labels (peroxidase, immunostain, hematoxylin (p. 269, col. 2; p. 270, col. 2; Figure 1).
Foets et al. teach forming a hCEC composition by contacting hCECs expressing CD56 or NCAM marker with anti-CD56 or anti-NCAM (i.e. Leu19) (i.e. positive affinity reagent) that specifically binds to CD56 surface protein expressed on the hCECs; and then detecting and selecting the bound cells expressing CD56 or NCAM (Abstract; Table 1; Figure 1F). The positive affinity reagent as taught by Foets et al. which comprises mAb 9.3E and mAb 5.52H which specifically bind to hCEC surface proteins are different from the anti-CD56 or Leu19 that bind to CD56 marker expressed on the hCECs (p. 270, col. 1; p. 271, col. 1; Table 2; Figure 2).

Prior Art
11.	Claims 4, 9, 14, 17, 35, 42, 51-55, and 59-62 are free of the prior art of record.
	
12.	No claims are allowed.

Remarks
13.	Prior art made of record are not relied upon but considered pertinent to the applicants' disclosure:
	Kisselbach et al. (CD90 Expression on human primary cells and elimination of contaminating fibroblasts from cell cultures. Cytotechnology 59: 31-44 (2009)) teach that CD90 is found in different levels on fibroblasts, and that 50% of hCECs express CD90 (Abstract; p. 39, col 1).
Hayashi et al. (US 2014/0170751) teach a composition enriched with human corneal endothelial cells (human CECs, or hCECs).  Hayashi et al. teach that the hCECs positively express p75 marker (Abstract; [0018, 0023, 0024, 0030]).  The hCECs further positively express type VIII collagen, N-cadherin, Na+/K+ATPase, FOXC2, SOX9, ZO+1, and COL8A2 [0036, 0037, 0043, 0054-0057]. Hayashi et al. also teach a human CEC composition wherein the CECs positively express ZO-1, KLF13, AQP1, CA2, CA4, CA12, SLC14A2, SLC16A1, SLC16A3, SLC16A7, CFTR, NHEI, ADCY10, PITX2, Collagen VIII (COL8A2), and FOXC1; and a method of forming the composition using antibodies that bind to Na+/K+ATPase, ZO-1, KLF13, AQP1, CA2, CA4, CA12, SLC14A2, SLC16A1, SLC16A3, SLC16A7, CFTR, NHEI, ADCY10, PITX2, COL8A2, and FOXC1 [0036, 0037, 0043, 0054-0057].
Hayashi et al. teach forming (purifying) the composition enriched with hCECs by contacting a population containing hCECs with a first positive antibody or aptamer (i.e. affinity reagent) that selectively binds to human CECs that express p75 marker relative to cells other than hCECs, and selecting cells to which the first positive antibody is bound.  Hayashi et al. teach further contacting the cell population containing hCECs with a second positive antibody or aptamer that selectively binds to hCECs that express type VIII collagen relative to cells other than hCECs and selecting cells to which the second positive antibody is bound [0091, 0092].  Hayashi et al. teach optionally further contacting the cell population containing hCECs with a first negative antibody (antibody that binds to K1-67 marker) that selectively binds to cells other than hCECs relative to hCECs, and removing the cells to which the negative antibody is bound.  According to Hayashi et al. K1-67 maker is seen not to be expressed at the early stage of the hCECs [0018].  Hayashi et al. teach labeling the antibodies with fluorescent label and separating the cells to which they bound using fluorescence activated cell sorting (FACS) [0091].
McCabe et al. (US 2014/0370007) teach a composition enriched with human corneal endothelial cells (hCECs) (Abstract; [0033, 0093, 0107, 0108, 0116, 0121, 0370].  McCabe et al. teach that the hCECs positively express Na+/K+ATPase, ZO-1, KLF13, AQP1, CA2, CA4, CA12, SLC14A2, SLC16A1, SLC16A3, SLC16A7, CFTR, NHEI, ADCY10, PITX2, Collagen VIII (COL8A2), and FOXC1 [0074, 0075, 0083, 0093].  The human CECs further positively express KLF13, NBC1, and ZO1 [0074, 0075, 0093].  McCabe et al. teach forming (purifying) the composition enriched with hCECs [0009] by contacting a population containing hCECs with a first positive antibody or aptamer (i.e. affinity reagent) that selectively binds to the hCECs supra relative to cells other than hCECs, and selecting cells to which the first positive antibody is bound.  McCabe et al. teach further contacting the cell population containing hCECs with a second positive antibody or aptamer that selectively binds to hCECs supra relative to cells other than hCECs and selecting cells to which the second positive antibody is bound [0009, 0074, 0075, 0083, 0093].  McCabe et al. teach also contacting the cell population containing hCECs with a first negative antibody (antibodies that bind to CD271, SSEA-1, TRA-1-60, SSEA-4, CD326, vWF and CD31 marker) that selectively binds to non-hCEC cells, relative to hCECs, and removing the cells to which the negative antibody is bound [0031, 0075, 0083, 0093].  McCabe et al. teach labeling the antibodies with a label (i.e. enzyme, substrate) and separating the cells to which they bound by affinity-based depletion.  McCabe et al. teach incorporating the antibodies and labels into a kit format [0031, 0075, 0239].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAILENE R. GABEL whose telephone number is (571)272-0820. The examiner can normally be reached Monday, Tuesday, and Thursday 5:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy L. Nguyen can be reached on (571) 272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GAILENE GABEL/Primary Examiner, Art Unit 1641                                                                                                                                                                                                        



August 25, 2022